AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

Western District of Oklahoma

In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) )

Case No. M-19- rq -STE

GoPro Hero 5 w/64gb SD card; Samsung cell phone, s/n RS8JC25P00H; )
Samsung tablet, model no. CE0168; ASUS laptop, model no. GX501V; —)
ACS thumb drive, s/n RR 128-06885; Crosstour camera w/32gb SD card )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of Oklahoma
(identify the person or describe the property to be searched and give its location):

See Attachment A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B.

;
YOU ARE COMMANDED to execute this warrant on or before Ror ) | 22 ] 20! he to exceed 14 days)
1 in the daytime 6:00 a.m. to 10:00 p.m. @ at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Shon T. Erwin
(United States Magistrate Judge)

1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Ol for —_—_ days (not to exceed 30) + until, the facts justifying, the later specific date of

 

Date and time issued: ar 2. 2 1 360 mM babi. : SS

Judge's Siguature | _. ~

City and state: Oklahoma City, Oklahoma SHON T. ERWIN, U.S. Magistrate Judge

 

 

Printed name and title
AQ 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
M-19-|"1Q] -STE 9 Apr 19 / 4:00 PM CST Lt Col SEAN R. AMES
Inventory made in the presence of :
SA Kathryn Bailey

 

Inventory of the property taken and name of any person(s) seized:

1. One Black GoPro brand Hero 5 camera with a chest harness and one red and gray 64GB SanDisk brand Ultra
Plus memory card.

2. One Silver Samsung brand cellular phone bearing serial number R58JC25PO0H.

3. One Black Samsung brand tablet, model no. CE0168.

4. One ASUS brand laptop computer, model no. GX501V.

5. One Black ACS brand thumb drive bearing serial no. RR 128-068851.

6. One Crosstour brand digital camera with a red and gold colored 32GB SanDisk brand Extreme Plus memory
card.

 

Certification

 

 

{ declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: 9 Apr 19 __ hie Partin

evcuting officer's signature

___________John T. Darter / Special Agent. ==

Printed name and title

 

 
a.

ATTACHMENT A

One black GoPro brand Hero 5 camera with a chest harness and one red and grey

64GB SanDisk brand Ultra Plus memory card;

f.

one silver Samsung brand cellular phone bearing serial number R58JC25P00H;
one black Samsung brand tablet, model no. CE0168;

one ASUS brand laptop computer, model no. GX501V;

one black ACS brand thumb drive bearing serial no. RR 128-068851; and

one Crosstour brand digital camera with a red and gold colored 32GB SanDisk

brand Extreme Plus memory card.
ATTACHMENT B
INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED
. Any and all documents related to YOUNG’s preparations and planning of his
unauthorized departure from his duty station and any documents showing his
intentions of remaining away therefrom permanently.
. Any and all documents related to YOUNG’s knowledge of his fugitive status and
his knowing possession of a firearm and ammunition while being a fugitive from
justice.
. A search of the electronic devices, computers, cellular/mobile phones, and other
items listed in this Attachment and Warrant will include, but not be limited to, a
search of, and for, computer passwords, computer pass-phrases, data security
devices, records, documents, materials, electronic data, electronic mail, Internet
history, geolocation data, chat sessions, mobile applications, sms/mms “text”
messages.
. Electronically stored information on electronic devices, computers, cellular/mobile
phones, and other items listed in this Attachment and Warrant that might serve as
direct evidence of the crimes described on the warrant, but also forensic evidence
that establishes how the devices were to be used, the purpose of its use, who would
use it, and when.
. User attribution evidence on electronic devices that indicates who has used or

controlled the devices and when they were used or accessed.
